Exhibit 99 ADP REPORTS FISCAL 2007 RESULTS; PROVIDES FISCAL 2008 GUIDANCE; Revenues Rise 14%; EPS from Continuing Operations Increases 24% Excluding the Net One-time Gain Recorded in the First Quarter; Forecasting Fiscal 2008 Revenue Growth of Approximately 12% and EPS Growth of 18% to 21% ROSELAND, New Jersey, July 31, 2007 - Automatic Data Processing, Inc. (NYSE:ADP) reported 14% revenue growth to $7.8 billion for the fiscal year ended June 30, 2007, Gary C. Butler, president and chief executive officer, announced today.Pretax and net earnings from continuing operations grew 19% and 21%, respectively.Diluted earnings per share from continuing operations of $1.83 increased 26%, from $1.45 per share a year ago on fewer shares outstanding, including the fiscal 2007 first quarter net one-time gain primarily from the sale of a Dealer Services’ non-core minority investment.Excluding the net one-time gain, diluted earnings per share from continuing operations were $1.80, an increase of 24% over last year.Current year revenue growth benefited approximately 1% from acquisitions made during the year as well as 1% from favorable foreign exchange rates during the year.During the fiscal year ADP acquired over 40 million shares of its stock for treasury for over $1.9 billion.Cash and marketable securities balances were also $1.9 billion at June 30, 2007. For the fourth quarter of fiscal 2007, revenues were $2.0 billion, an increase of 13% compared with the fourth quarter of fiscal 2006.Pretax and net earnings from continuing operations grew 29% and 38%, respectively, and diluted earnings per share from continuing operations of $0.35 increased 40%, from $0.25 per share a year ago on fewer shares outstanding.As anticipated, during the fourth quarter, ADP increased its share repurchases, acquiring over 22 million shares of its stock for treasury for approximately $1.1 billion. Discontinued Operations On July 6, 2007, ADP completed the sale of its Travel Clearing business, an airline ticket clearing business based in Spain, which has historically been reported in the “Other” segment.Travel clearing revenues were $74 million and $76 million in fiscal 2007 and 2006, respectively.The results of operations for this business are reported within discontinued operations in the fourth quarter and full-year fiscal 2007 results, and in prior periods presented within this release.The sale of the Travel Clearing business was not probable when fiscal 2007 revenue and diluted earnings per share from continuing operations guidance was provided May 1, 2007 and therefore the guidance included the operations of this business.The subsequent sale and resultant classification of the Travel Clearing business within discontinued operations resulted in a decrease in diluted earnings per share from continuing operations of $0.03 in fiscal 2007 and $0.04 in fiscal 2006.ADP expects to record a gain on the sale of approximately $55 million to $65 million after tax within discontinued operations in the first quarter of fiscal 2008. Fourth Quarter and Fiscal Year Discussion Commenting on the results, Mr. Butler said, “We completed the year with a strong fourth quarter and our results for the year were terrific.My top priority has been to increase shareholder value through a more focused ADP, improving financial metrics with accelerating organic revenue growth and improving margins, and returning a higher level of excess cash to our shareholders.This year’s solid results are evidence of our strong execution on these priorities.” Employer Services including PEO Services “Employer Services had a great year.Revenues increased 14% for the fourth quarter and over 12% for the year.In the United States, revenues from our traditional payroll and payroll tax filing business grew a strong 10% for the fourth quarter and 9% for the year.Beyond payroll revenues were also strong with 23% growth for the fourth quarter and 21% growth for the year.As a reminder, new business sales for last year’s fourth quarter grew 28% worldwide and due to this particularly strong quarterly growth last year, we anticipated a tough comparison for new business sales growth in the current year’s fourth quarter.We are very pleased to have grown fourth quarter new business sales 4% in the United States and 5% worldwide to a record sales dollar level.For the year, fiscal 2007 new business sales growth was 10% in the United States and 11% worldwide.New business sales reflect annualized recurring revenues anticipated from new orders, and growth was particularly strong in National Account Services, PEO Services, Major Account Services, and GlobalViewSM.The number of employees on our clients' payrolls in the United States increased 2.0% in the fourth quarter and 2.3% for the year.Pay growth in Europe continued in the fourth quarter and was positive for the full year.Worldwide client retention improved 10 basis points for the year to a new record level.We anticipated significant pretax margin expansion for Employer Services in the fourth quarter as we anniversaried the start of a higher expense level in fiscal 2006 related to our investments in sales and implementation headcount and our HR BPO offerings.In addition, last year’s fourth quarter included higher sales commission expense relating to strong new business sales growth in that quarter.With solid momentum in the business and easier comparisons in the fourth quarter year over year, Employer Services’ pretax margin improved nearly 290 basis points.Pretax margin expansion for the year was approximately 25 basis points.” Dealer Services “Dealer Services’ results were also excellent for fiscal 2007.Revenues increased 8.5% for the quarter and over 14% for the year.The full-year growth was assisted by the December 2005 acquisition of Kerridge Computer Company Ltd.Organic revenue growth accelerated to 7% in the quarter, up from 2% in last year’s fourth quarter.For the full year, organic revenue growth was 6% compared with 4% a year ago.New business sales growth for the year was strong in our North American and International businesses.Dealer Services’ pretax margin improved nearly 400 basis points in the fourth quarter due to further cost synergies attained as well as restructuring charges that occurred in last year's fourth quarter relating to the Kerridge acquisition.Pretax margin expansion was 160 basis points for the year.” Client Funds "Interest on funds held for clients grew 14% over last year's fourth quarter, to $178.1 million, due to a 6% increase in average client funds balances and a higher average interest yield of 30 basis points to 4.6%.For the year, interest on client funds increased 19%, to $653.6 million.Average client funds balances increased 8% for the year to $14.7 billion and the average portfolio yield increased 40 basis points to 4.5%.” Segment Information During fiscal 2007, ADP implemented several key changes to its operations, including the spin-off of its Brokerage Services Group business on March 30, 2007.
